PER CURIAM.
As to the issue of plaintiff’s claim for intentional infliction of emotional distress, we reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion of Judge McGee. Accordingly, we remand this case to the Court of Appeals for further remand to the Superior Court, Guilford County, for reinstatement of its order granting judgment on the pleadings in favor of defendants.
*207REVERSED.
Justice EDMUNDS did not participate in the consideration or decision of this case.